DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/894,279, 14/504,792, PCT/US2014/041593, 62/885,937, 13/912,763, 13/179,748, 61/832,353, 61/363551, 13/711,290, 13/711,221, 12/646,617, 61/224,621, 12/536,247, 61/140,767, and 61/086,254 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, these applications provide no disclosure as to an expected image contour scaffold of the primary image cross-section as recited in independent claims 1, 9, and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snare et al. (U.S. Pub. No. 2012/0065510), hereinafter “Snare.”

Regarding claim 1, Snare discloses a method for managing a patient (“[a]n ultrasound imaging system and method include generating an image from ultrasound data of an anatomical structure” Abstract):
determining an imaging window based on a location of a probe (“Ultrasound examinations often include the acquisition of ultrasound data according to a specific protocol in order to generate one or more standard views of an organ or anatomical structure. The standard view may include either a single image of the organ or anatomical structure, or the standard view may include multiple images acquired over a period of time and saved as a loop or dynamic image. Standard views are also typically used during cardiac imaging procedures” [0003]; “a method of ultrasound imaging includes acquiring ultrasound data, and generating an image from the ultrasound data, fitting a model to the image, the model including a plurality of curves representing a standard view. The method includes searching for edges in the image, where the edges are within a specified distance from the model... The method includes displaying the image, superimposing the model on the image.” [0007]; “a probe adapted to scan a volume of interest, a display device, and a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure.” [0008]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
identifying a primary image cross-section for the imaging window (“Ultrasound examinations often include the acquisition of ultrasound data according to a specific protocol in order to generate one or more standard views of an organ or anatomical structure. The standard view may include either a single image of the organ or anatomical structure, or the standard view may include multiple images acquired over a period of time and saved as a loop or dynamic image. Standard views are also typically used during cardiac imaging procedures” [0003]; “a method of ultrasound imaging includes acquiring ultrasound data, and generating an image from the ultrasound data, fitting a model to the image, the model including a plurality of curves representing a standard view. The method includes searching for edges in the image, where the edges are within a specified distance from the model... The method includes displaying the image, superimposing the model on the image.” [0007]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
generating at least one image along the primary image cross-section using patient data captured with the probe (“a probe adapted to scan a volume of interest, a display device, and a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure.” [0008]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
comparing the at least one image to an expected image contour scaffold of the primary image cross-section using at least one computing unit (“The method includes searching for edges in the image, where the edges are within a specified distance from the model. The method includes calculating a quality-of-fit of the image to the model based on the number of edges found within the specified distance from the model at a number of curve points… [t]he processor is configured to fit a model to the image…” [0007]-[0008]; “FIG. 5 shows a schematic representation of a live image 502 with a target image 504 superimposed on top of the live image 502 in accordance with an embodiment. The live image 502 shows a B-mode parasternal short-axis view of a patient's heart. A target image 504 is superimposed on top of the live image 502. The target image 504 shows the relative orientation and positioning of the anatomy that would be typical for a parasternal short-axis view of the heart. The method 300 may be modified so that the target image is superimposed on top of the live image at step 314. Therefore, through the activation of a switch, the processor 116 (shown in FIG. 1) may selectively display either the target image 504 superimposed on the live image 502 or just the live image 502. It should be appreciated that the live image 502 is dynamic and being refreshed at a certain rate even while target image 504 is superimposed on the live image 502 according to an embodiment… [t]he processor 116 may, for example, make a determination of how closely the live image 400 matches the target image 402 based on a level of correlation between contours fitted to one or more frames of the live image 400 and the target image 402… the processor 116 (shown in FIG. 1) may calculate changes needed from the current probe position in order to position the probe in a new position that would result in the acquisition of additional ultrasound data that may be used to generate an image that more closely matches the target image. According to an embodiment, the instructions may include translating the probe in a given direction to a new location, changing the angle of inclination of the probe with respect to the patient's body, and rotating the probe in either a clockwise or counter-clockwise direction.” [0035]-[0038]);
commanding the probe to fine-tune an imaging plane based on the comparison until the at least one image matches the expected image contour scaffold of the primary image cross-section (“the processor 116 (shown in FIG. 1) may calculate changes needed from the current probe position in order to position the probe in a new position that would result in the acquisition of additional ultrasound data that may be used to generate an image that more closely matches the target image. According to an embodiment, the instructions may include translating the probe in a given direction to a new location, changing the angle of inclination of the probe with respect to the patient's body, and rotating the probe in either a clockwise or counter-clockwise direction.” [0035]-[0038]).

Regarding claim 2, Snare discloses the patient data includes ultrasound generated data points (“A memory 120 is included for storing processed frames of acquired ultrasound data that are not scheduled to be displayed immediately. In an exemplary embodiment, the memory 120 is of sufficient capacity to store at least several seconds worth of frames of ultrasound data. The frames of ultrasound data are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition. As described hereinabove, the ultrasound data may be retrieved during the generation and display of a live image.” [0019]-[0022]; “According to one embodiment, the acquisition of ultrasound data may occur more or less constantly while images are generated and displayed based on previously acquired ultrasound data.” [0028]).

Regarding claim 3, Snare discloses the specific imaging window includes at least one of: a transthoracic parasternal window, a transthoracic apical window, a sub-costal window, a mid-esophageal window, or a suprasternal notch window (“the live image 400 shows a B-mode parasternal long-axis view” [0030]; “an apical long-axis view” [0031]).

Regarding claim 4, Snare discloses the at least one image is a 2D image (“ultrasound information may be processed by other or different mode-related modules (e.g., B-mode, Color Doppler, power Doppler, M-mode, spectral Doppler anatomical M-mode, strain, strain rate, and the like) to form 2D or 3D data sets of image frames and the like” [0022]).

Regarding claim 5, Snare discloses the expected image contour scaffold covers an entire contour of an expected image of the specific primary image cross-section (“the target images of other embodiments may comprise additional standard views of the heart, including a 4-chamber view, an apical long-axis view, and a 2-chamber view.” [0031]; see also Figure 5 showing a 4-chamber target contour).

Regarding claim 6, Snare discloses the expected image contour scaffold covers a sub-portion of an expected image of the specific primary image cross-section (“the target images of other embodiments may comprise additional standard views of the heart, including a 4-chamber view, an apical long-axis view, and a 2-chamber view.” [0031]; see also [0046] and Fig. 7 demonstrating a partial target contour).

Regarding claim 17, Snare discloses a system for managing a patient (“[a]n ultrasound imaging system and method include generating an image from ultrasound data of an anatomical structure” Abstract):
at least one probe positioned at an imaging window configured to capture patient data (“Ultrasound examinations often include the acquisition of ultrasound data according to a specific protocol in order to generate one or more standard views of an organ or anatomical structure. The standard view may include either a single image of the organ or anatomical structure, or the standard view may include multiple images acquired over a period of time and saved as a loop or dynamic image. Standard views are also typically used during cardiac imaging procedures” [0003]; “a method of ultrasound imaging includes acquiring ultrasound data, and generating an image from the ultrasound data, fitting a model to the image, the model including a plurality of curves representing a standard view. The method includes searching for edges in the image, where the edges are within a specified distance from the model... The method includes displaying the image, superimposing the model on the image.” [0007]; “a probe adapted to scan a volume of interest, a display device, and a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure.” [0008]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
a controller configured to generate at least one image along a primary image cross-section for an imaging window using the captured patient data (“Ultrasound examinations often include the acquisition of ultrasound data according to a specific protocol in order to generate one or more standard views of an organ or anatomical structure. The standard view may include either a single image of the organ or anatomical structure, or the standard view may include multiple images acquired over a period of time and saved as a loop or dynamic image. Standard views are also typically used during cardiac imaging procedures” [0003]; “a method of ultrasound imaging includes acquiring ultrasound data, and generating an image from the ultrasound data, fitting a model to the image, the model including a plurality of curves representing a standard view. The method includes searching for edges in the image, where the edges are within a specified distance from the model... The method includes displaying the image, superimposing the model on the image.” [0007]; “a probe adapted to scan a volume of interest, a display device, and a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure.” [0008]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]) and
to command the probe to fine-tune an imaging plane based on the comparison of the at least one image to an expected image contour scaffold of the primary image cross-section until the at least one image matches the expected image contour scaffold of the primary image cross-section (“The method includes searching for edges in the image, where the edges are within a specified distance from the model. The method includes calculating a quality-of-fit of the image to the model based on the number of edges found within the specified distance from the model at a number of curve points… [t]he processor is configured to fit a model to the image…” [0007]-[0008]; “FIG. 5 shows a schematic representation of a live image 502 with a target image 504 superimposed on top of the live image 502 in accordance with an embodiment. The live image 502 shows a B-mode parasternal short-axis view of a patient's heart. A target image 504 is superimposed on top of the live image 502. The target image 504 shows the relative orientation and positioning of the anatomy that would be typical for a parasternal short-axis view of the heart. The method 300 may be modified so that the target image is superimposed on top of the live image at step 314. Therefore, through the activation of a switch, the processor 116 (shown in FIG. 1) may selectively display either the target image 504 superimposed on the live image 502 or just the live image 502. It should be appreciated that the live image 502 is dynamic and being refreshed at a certain rate even while target image 504 is superimposed on the live image 502 according to an embodiment… [t]he processor 116 may, for example, make a determination of how closely the live image 400 matches the target image 402 based on a level of correlation between contours fitted to one or more frames of the live image 400 and the target image 402… the processor 116 (shown in FIG. 1) may calculate changes needed from the current probe position in order to position the probe in a new position that would result in the acquisition of additional ultrasound data that may be used to generate an image that more closely matches the target image. According to an embodiment, the instructions may include translating the probe in a given direction to a new location, changing the angle of inclination of the probe with respect to the patient's body, and rotating the probe in either a clockwise or counter-clockwise direction.” [0035]-[0038]).

Regarding claim 18, Snare discloses the patient data includes ultrasound-generated data points (“A memory 120 is included for storing processed frames of acquired ultrasound data that are not scheduled to be displayed immediately. In an exemplary embodiment, the memory 120 is of sufficient capacity to store at least several seconds worth of frames of ultrasound data. The frames of ultrasound data are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition. As described hereinabove, the ultrasound data may be retrieved during the generation and display of a live image.” [0019]-[0022]; “According to one embodiment, the acquisition of ultrasound data may occur more or less constantly while images are generated and displayed based on previously acquired ultrasound data.” [0028]).

Regarding claim 20, Snare discloses the predetermined expected image contour scaffold covers at least a sub-portion of an expected image of the specific primary image cross-section (“the target images of other embodiments may comprise additional standard views of the heart, including a 4-chamber view, an apical long-axis view, and a 2-chamber view.” [0031]; see also [0046] and Fig. 7 demonstrating a partial target contour).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snare as applied to claims 1 or 17, respectively, above, and further in view of Ishikawa (U.S. Pub. No. 2011/0246129), hereinafter "Ishikawa".

Regarding claim 7, Snare may not explicitly disclose the imaging plane is fine-tuned by automatically adjusting at least one of a position or a view of the probe using one or more actuation devices.
However, in the same field of endeavor, Ishikawa teaches the imaging plane is fine-tuned by automatically adjusting at least one of a position or a view of the probe using one or more actuation devices (“The probe position/posture control apparatus 2004 can be configured using a base frame 3041, a probe holder 3042 and a plurality of actuators 3043 as shown in FIG. 3 to realize this operation. In this case, the plurality of actuators 3043 are driven according to the input from the host controller 2003. As a result of changing the relationship of the relative position and posture between the base frame 3041 and probe holder 3042, the position and posture of the ultrasonic probe 2001 held by the probe holder 3042 is controlled” Ishikawa, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snare's disclosure of automatically determining the translation, rotation, and inclination needed to position the probe to match the target contour with Ishikawa’s teaching of applying the automatic determination of translation, rotation, and inclination to the probe using automatic actuators as Ishikawa explicitly states that automatic repositioning “provide[s] an ultrasonic diagnostic imaging apparatus that allows even a user who has not special skill about ultrasonic imaging to take an ultrasound image suitable for a diagnosis.” (Ishikawa, [0113]).

Regarding claim 19, Snare may not explicitly disclose the imaging plane is fine-tuned by automatically adjusting at least one of a position or a view of the probe using one or more actuation devices.
However, in the same field of endeavor, Ishikawa teaches the imaging plane is fine-tuned by automatically adjusting at least one of a position or a view of the probe using one or more actuation devices (“The probe position/posture control apparatus 2004 can be configured using a base frame 3041, a probe holder 3042 and a plurality of actuators 3043 as shown in FIG. 3 to realize this operation. In this case, the plurality of actuators 3043 are driven according to the input from the host controller 2003. As a result of changing the relationship of the relative position and posture between the base frame 3041 and probe holder 3042, the position and posture of the ultrasonic probe 2001 held by the probe holder 3042 is controlled” Ishikawa, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snare's disclosure of automatically determining the translation, rotation, and inclination needed to position the probe to match the target contour with Ishikawa’s teaching of applying the automatic determination of translation, rotation, and inclination to the probe using automatic actuators as Ishikawa explicitly states that automatic repositioning “provide[s] an ultrasonic diagnostic imaging apparatus that allows even a user who has not special skill about ultrasonic imaging to take an ultrasound image suitable for a diagnosis.” (Ishikawa, [0113]).

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Snare in further view of applicant provided prior art Vezina (U.S. Pub. No. 2011/0270089), hereinafter "Vezina.”	

Regarding claim 9, Snare discloses one or processors with a memory storing instructions for performing a computer process on a computing system (“a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure. The processor is configured to fit a model to the image, the model including a standard view of the anatomical structure. The processor is configured to calculate a quality-of-fit of the image to the model. The processor is also configured to display an indicator on the display device based on the quality-of-fit of the image to the model.” [0008]; “The ultrasound imaging system 100 also includes a processor 116 to process the ultrasound data and generate frames or images for display on a display screen 118. The processor 116 may be adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the ultrasound data. Other embodiments may use multiple processors to perform various processing tasks. The processor 116 may also be adapted to control the acquisition of ultrasound data with the probe 105. The ultrasound data may be processed in real-time during a scanning session as the echo signals are received… Additionally or alternatively, the ultrasound data may be stored temporarily in a buffer (not shown) during a scanning session and processed in less than real-time in a live or off-line operation. Some embodiments of the invention may include multiple processors (not shown) to handle the processing tasks. For example, a first processor may be utilized to demodulate and decimate the ultrasound signal while a second processor may be used to further process the data prior to displaying an image. It should be appreciated that other embodiments may use a different arrangement of processors. A memory 120 is included for storing processed frames of acquired ultrasound data that are not scheduled to be displayed immediately. In an exemplary embodiment, the memory 120 is of sufficient capacity to store at least several seconds worth of frames of ultrasound data. The frames of ultrasound data are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition. As described hereinabove, the ultrasound data may be retrieved during the generation and display of a live image. The memory 120 may comprise any known data storage medium.” [0019]-[0022]):
determining an imaging window based on a location of a probe (“Ultrasound examinations often include the acquisition of ultrasound data according to a specific protocol in order to generate one or more standard views of an organ or anatomical structure. The standard view may include either a single image of the organ or anatomical structure, or the standard view may include multiple images acquired over a period of time and saved as a loop or dynamic image. Standard views are also typically used during cardiac imaging procedures” [0003]; “a method of ultrasound imaging includes acquiring ultrasound data, and generating an image from the ultrasound data, fitting a model to the image, the model including a plurality of curves representing a standard view. The method includes searching for edges in the image, where the edges are within a specified distance from the model... The method includes displaying the image, superimposing the model on the image.” [0007]; “a probe adapted to scan a volume of interest, a display device, and a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure.” [0008]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
identifying a primary image cross-section corresponding to the imaging window (“Ultrasound examinations often include the acquisition of ultrasound data according to a specific protocol in order to generate one or more standard views of an organ or anatomical structure. The standard view may include either a single image of the organ or anatomical structure, or the standard view may include multiple images acquired over a period of time and saved as a loop or dynamic image. Standard views are also typically used during cardiac imaging procedures” [0003]; “a method of ultrasound imaging includes acquiring ultrasound data, and generating an image from the ultrasound data, fitting a model to the image, the model including a plurality of curves representing a standard view. The method includes searching for edges in the image, where the edges are within a specified distance from the model... The method includes displaying the image, superimposing the model on the image.” [0007]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
generating at least one image along the primary image cross-section using patient data captured with the probe  (“a probe adapted to scan a volume of interest, a display device, and a processor in electronic communication with the probe and the display, wherein the processor is configured to generate an image from ultrasound data of an anatomical structure.” [0008]; “the live image 400 shows a B-mode parasternal long-axis view of a patient's heart.” [0030]);
comparing the at least one image to an expected image contour scaffold of the primary image cross-section (“The method includes searching for edges in the image, where the edges are within a specified distance from the model. The method includes calculating a quality-of-fit of the image to the model based on the number of edges found within the specified distance from the model at a number of curve points… [t]he processor is configured to fit a model to the image…” [0007]-[0008]; “FIG. 5 shows a schematic representation of a live image 502 with a target image 504 superimposed on top of the live image 502 in accordance with an embodiment. The live image 502 shows a B-mode parasternal short-axis view of a patient's heart. A target image 504 is superimposed on top of the live image 502. The target image 504 shows the relative orientation and positioning of the anatomy that would be typical for a parasternal short-axis view of the heart. The method 300 may be modified so that the target image is superimposed on top of the live image at step 314. Therefore, through the activation of a switch, the processor 116 (shown in FIG. 1) may selectively display either the target image 504 superimposed on the live image 502 or just the live image 502. It should be appreciated that the live image 502 is dynamic and being refreshed at a certain rate even while target image 504 is superimposed on the live image 502 according to an embodiment… [t]he processor 116 may, for example, make a determination of how closely the live image 400 matches the target image 402 based on a level of correlation between contours fitted to one or more frames of the live image 400 and the target image 402… the processor 116 (shown in FIG. 1) may calculate changes needed from the current probe position in order to position the probe in a new position that would result in the acquisition of additional ultrasound data that may be used to generate an image that more closely matches the target image. According to an embodiment, the instructions may include translating the probe in a given direction to a new location, changing the angle of inclination of the probe with respect to the patient's body, and rotating the probe in either a clockwise or counter-clockwise direction.” [0035]-[0038]);
commanding the probe to fine-tune an imaging plane based on the comparison until the at least one image matches the expected image contour scaffold of the primary image cross-section (“the processor 116 (shown in FIG. 1) may calculate changes needed from the current probe position in order to position the probe in a new position that would result in the acquisition of additional ultrasound data that may be used to generate an image that more closely matches the target image. According to an embodiment, the instructions may include translating the probe in a given direction to a new location, changing the angle of inclination of the probe with respect to the patient's body, and rotating the probe in either a clockwise or counter-clockwise direction.” [0035]-[0038]).
However, Snare may not explicitly disclose one or more non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system.
However, in the same field of endeavor, Vezina teaches one or more non-transitory computer-readable storage media ("memory of the controller 102 may be a digital memory of a hard drive where a computer system is provided as the controller" Vezina, [0077], lines 5-7) storing computer-executable instructions for performing a computer process on a computing system ("the analysis module 136 can include one or more algorithms configured for analyzing the circulatory function information obtained by the transducers and for developing cardiovascular determinants" Vezina, [0079], lines 3-6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Vezina’s known technique for automatically categorizing cardiovascular determinants based on ultrasound-generated images to Snare’s known technique for automatically determining adjustments for the position and orientation of the probe based on a comparison between an acquired image and a target image to achieve the predictable result of improving the accuracy and speed of diagnosis by the physician by providing the physician with likely pathologies reflected in the image data and potential treatments (ex. Vezina, [0170]). 

Regarding claim 10, Snare discloses the patient data includes ultrasound-generated data points (“A memory 120 is included for storing processed frames of acquired ultrasound data that are not scheduled to be displayed immediately. In an exemplary embodiment, the memory 120 is of sufficient capacity to store at least several seconds worth of frames of ultrasound data. The frames of ultrasound data are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition. As described hereinabove, the ultrasound data may be retrieved during the generation and display of a live image.” [0019]-[0022]; “According to one embodiment, the acquisition of ultrasound data may occur more or less constantly while images are generated and displayed based on previously acquired ultrasound data.” [0028]).

Regarding claim 11, Snare discloses the imaging window includes at least one of: a transthoracic parasternal window, a transthoracic apical window, a sub-costal window, a mid-esophageal window, or a suprasternal notch window (“the live image 400 shows a B-mode parasternal long-axis view” [0030]; “an apical long-axis view” [0031]).

Regarding claim 12, Snare discloses the at least one image is a 2D image (“ultrasound information may be processed by other or different mode-related modules (e.g., B-mode, Color Doppler, power Doppler, M-mode, spectral Doppler anatomical M-mode, strain, strain rate, and the like) to form 2D or 3D data sets of image frames and the like” [0022]).

Regarding claim 13, Snare discloses the expected image contour scaffold covers an entire contour of an expected image of the specific primary image cross-section (“the target images of other embodiments may comprise additional standard views of the heart, including a 4-chamber view, an apical long-axis view, and a 2-chamber view.” [0031]; see also Figure 5 showing a 4-chamber target contour).

Regarding claim 14, Snare discloses the expected image contour scaffold covers a sub-portion of an expected image of the specific primary image cross-section (“the target images of other embodiments may comprise additional standard views of the heart, including a 4-chamber view, an apical long-axis view, and a 2-chamber view.” [0031]; see also [0046] and Fig. 7 demonstrating a partial target contour).

Regarding claim 16, Snare discloses generating at least one secondary image along a secondary image cross-section for the imaging window based on a predetermined imaging sequence (“At step 304, an image or frame is generated from the ultrasound data acquired during step 302. According to an embodiment, the image may comprise a B-mode image, but other embodiments may generate additional types of images including Color Doppler, power Doppler, M-mode, spectral Doppler anatomical M-mode, strain, strain rate, and the like.” [0027]; “If a refreshed image is desired, the method 300 returns to step 302 where additional ultrasound data is acquired. Steps 302, 304, and 306 may be repeated many times while in the course of acquiring ultrasound data and displaying a live image. For example, during the display of a live image, steps 302, 304 and 306 may be repeated 100 or more times per minute. It should be appreciated by those skilled in the art that each time the method 300 cycles through steps 302, 304, and 306, the image displayed at step 306 is generated from ultrasound data acquired during a more recent time interval. According to other embodiments, the processes performed at steps 302, 304, and 306 may overlap. For example, while the processor 116 (shown in FIG. 1) is generating an image at step 304 based on previously acquired ultrasound data, the processor 116 may be controlling the acquisition of additional ultrasound data. Likewise, while the processor 116 is displaying the live image generated during step 304, the processor 116 may also be actively controlling the acquisition of additional ultrasound data. According to one embodiment, the acquisition of ultrasound data may occur more or less constantly while images are generated and displayed based on previously acquired ultrasound data.” [0028]).
Alternatively, Snare may not explicitly disclose generating at least one secondary image along a secondary image cross-section for the imaging window based on the predetermined imaging sequence.
However, in the same field of endeavor, Vezina teaches generating at least one secondary image along a secondary image cross-section for the imaging window based on the predetermined imaging sequence ("the mode of the first probe 110 can be changed to a second mode and a color Doppler ROI box may be superimposed on the aortic 304 and mitral valves 2D live image" Vezina, [0112], lines 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Vezina’s known technique for changing the mode of the probe to Snare’s known technique for acquiring additional ultrasound data to achieve the predictable result of improving the accuracy of diagnosis by providing further interrogation of the anatomical target such as b-mode to assess heart contractility in conjunction with Doppler to assess valve damage to diagnose valve regurgitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snare as applied to claim 1 above, and, in the alternative, in further view of Vezina.

Regarding claim 8, Snare discloses generating at least one secondary image along a secondary image cross-section for the imaging window based on the predetermined imaging sequence (“At step 304, an image or frame is generated from the ultrasound data acquired during step 302. According to an embodiment, the image may comprise a B-mode image, but other embodiments may generate additional types of images including Color Doppler, power Doppler, M-mode, spectral Doppler anatomical M-mode, strain, strain rate, and the like.” [0027]; “If a refreshed image is desired, the method 300 returns to step 302 where additional ultrasound data is acquired. Steps 302, 304, and 306 may be repeated many times while in the course of acquiring ultrasound data and displaying a live image. For example, during the display of a live image, steps 302, 304 and 306 may be repeated 100 or more times per minute. It should be appreciated by those skilled in the art that each time the method 300 cycles through steps 302, 304, and 306, the image displayed at step 306 is generated from ultrasound data acquired during a more recent time interval. According to other embodiments, the processes performed at steps 302, 304, and 306 may overlap. For example, while the processor 116 (shown in FIG. 1) is generating an image at step 304 based on previously acquired ultrasound data, the processor 116 may be controlling the acquisition of additional ultrasound data. Likewise, while the processor 116 is displaying the live image generated during step 304, the processor 116 may also be actively controlling the acquisition of additional ultrasound data. According to one embodiment, the acquisition of ultrasound data may occur more or less constantly while images are generated and displayed based on previously acquired ultrasound data.” [0028]).
Alternatively, Snare may not explicitly disclose generating at least one secondary image along a secondary image cross-section for the imaging window based on the predetermined imaging sequence.
However, in the same field of endeavor, Vezina teaches generating at least one secondary image along a secondary image cross-section for the imaging window based on the predetermined imaging sequence ("the mode of the first probe 110 can be changed to a second mode and a color Doppler ROI box may be superimposed on the aortic 304 and mitral valves 2D live image" Vezina, [0112], lines 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Vezina’s known technique for changing the mode of the probe to Snare’s known technique for acquiring additional ultrasound data to achieve the predictable result of improving the accuracy of diagnosis by providing further interrogation of the anatomical target such as b-mode to assess heart contractility in conjunction with Doppler to assess valve damage to diagnose valve regurgitation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Snare as applied to claim 9 above, and further in view of Ishikawa.

Regarding claim 15, Snare may not explicitly disclose discloses the imaging plane is fine-tuned by automatically adjusting at least one of a position or a view of the probe using one or more actuation devices.
However, in the same field of endeavor, Ishikawa teaches the imaging plane is fine-tuned by automatically adjusting at least one of a position or a view of the probe using one or more actuation devices (“The probe position/posture control apparatus 2004 can be configured using a base frame 3041, a probe holder 3042 and a plurality of actuators 3043 as shown in FIG. 3 to realize this operation. In this case, the plurality of actuators 3043 are driven according to the input from the host controller 2003. As a result of changing the relationship of the relative position and posture between the base frame 3041 and probe holder 3042, the position and posture of the ultrasonic probe 2001 held by the probe holder 3042 is controlled” Ishikawa, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snare's disclosure of automatically determining the translation, rotation, and inclination needed to position the probe to match the target contour with Ishikawa’s teaching of applying the automatic determination of translation, rotation, and inclination to the probe using automatic actuators as Ishikawa explicitly states that automatic repositioning “provide[s] an ultrasonic diagnostic imaging apparatus that allows even a user who has not special skill about ultrasonic imaging to take an ultrasound image suitable for a diagnosis.” (Ishikawa, [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chouno (U.S. Pub. No. 2010/0074475) discloses a system and method for ultrasound imaging of specific imaging windows to automatically determine reorientation parameters for a probe based on a contour and a real-time image and superimposing the contour and the real-time image for display.
Toma et al. (U.S. Pub. No. 2014/0081142) discloses a system, method, and CRM for ultrasound imaging of specific imaging windows to automatically determine reorientation parameters for a probe based on a contour and a real-time image and superimposing the contour and the real-time image for display.
Takeuchi (U.S. Pub. No. 2004/0019270) discloses a system and method for echocardiography of specific image windows and simultaneously displaying a template contour and a real-time image and providing instructions to align the contour and image by matching the displayed contour and image. 
Urbano et al. (U.S. Patent No. 6,004,270) discloses a system and method for ultrasound imaging of anatomical objects in a region of interest and superimposing a template contour and a real-time image and providing instructions to align the contour and image by matching the displayed contour and image.
Francis et al. (U.S. Pub. No. 2015/0327838) discloses a system and method for echocardiography of specific image windows using landmarking of the image heart windows to automatically determine reorientation parameters for a probe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793